Case: 20-60795     Document: 00516216358         Page: 1     Date Filed: 02/24/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    February 24, 2022
                                  No. 20-60795                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Gelci Jakelyn Cruz-Santos; Gerard Adonay Banegas-
   Cruz,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. 208 992 840
                               BIA No. 208 992 841


   Before Jolly, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Gelci Jakelyn Cruz-Santos and her child Gerard Adonay Banegas-
   Cruz are natives and citizens of Honduras. They seek review of a Board of
   Immigration Appeals (BIA) opinion denying Cruz-Santos’s application for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60795      Document: 00516216358           Page: 2     Date Filed: 02/24/2022




                                     No. 20-60795


   asylum, withholding of removal, and relief under the Convention Against
   Torture (CAT). The petition for review is denied.
          To be eligible for asylum, an applicant must show that she is unable or
   unwilling to return to her country “because of persecution or a well-founded
   fear of persecution on account of race, religion, nationality, membership in a
   particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A); see
   also 8 U.S.C. § 1158(b)(1). A particular social group must be made up of
   members who share a common immutable characteristic, be defined with
   particularity, and be distinct from other persons within society. See Pena
   Oseguera v. Barr, 936 F.3d 249, 251 (5th Cir. 2019). Neither former female
   Honduran nurses nor Honduran women living alone is based on an
   immutable characteristic. See Mwembie v. Gonzales, 443 F.3d 405, 415 (5th
   Cir. 2006); see also Ontunez–Tursios v. Ashcroft, 303 F.3d 341, 352-53 (5th Cir.
   2002). Likewise, the BIA did not err by refusing to consider a proposed
   particular social group presented for the first time on appeal. See Cantarero-
   Lagos v. Barr, 924 F.3d 145, 150 (5th Cir. 2019). Cruz-Santos does not meet
   the standard for asylum, or the higher burden for withholding of removal. See
   Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012). Her CAT claim
   also fails, as she did not establish that it is more likely than not that she will
   be tortured by or with the acquiescence of the Honduran government if
   removed. See Martinez-Lopez v. Barr, 943 F.3d 766, 772-73 (5th Cir. 2019).
          The petition for review is DENIED.




                                           2